Citation Nr: 1647512	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

2.  Whether the evaluation for the service-connected thoracolumbar spine disability was properly reduced from 40 percent to 20 percent effective from November 1, 2010.

3.  Entitlement to a disability rating higher than 20 percent for the service-connected thoracolumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to September 1984 and from July 1987 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied service connection for depression/mood swing condition and also proposed to reduce the disability rating for the thoracolumbar spine disability from 40 percent to 20 percent.  A subsequent rating decision in August 2010 reduced the disability rating from 40 percent to 20 percent effective from November 1, 2010.

The Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO in May 2016.  A transcript of his testimony is of record.

The issues of entitlement to increased rating for the thoracolumbar spine disability and entitlement to service connection for acquired psychiatric disorder are addressed in the REMAND section of the Decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required on his part.


FINDINGS OF FACT

1.  The 40 percent rating for thoracolumbar spine disability was in effect for less than five years prior to reduction to 20 percent effective from November 1, 2010.  

2.  Improvement in the Veteran's thoracolumbar spine disability was adequately demonstrated by the evidence of record at the time of the rating decision that reduced the disability evaluation from 40 percent to 20 percent.


CONCLUSION OF LAW

The 40 percent disability rating for the Veteran's thoracolumbar spine disability was properly reduced to 20 percent effective from November 1, 2010.  38 C.F.R. §§ 3.105(e), 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e).

In the present case the rating decision on appeal caused the Veteran's combined evaluation to decrease from 50 percent 40 percent effective November 1, 2010.  Because the lower evaluation did result in a reduction of compensation payments, the notice provisions of 38 C.F.R. § 3.105(e) apply.  However, the Veteran was provided notice of the intended reduction by a letter in June 2010, 60 days prior to the reduction in August 2010.  Thus, the RO complied with the particular provisions of 38 C.F.R. § 3.105(e) as well as the general notice provisions of the VCAA.

The Veteran has also been afforded assistance in developing his claim for restoration of disability evaluation.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Further, the Veteran has been afforded a hearing in regard to the issue herein decided.  

In regard to medical examination, the reduction was based on the report of a VA medical examination in April 2010.  The Board notes at this time that a claim for restoration of a rating is not the same as an increased rating claim; see Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The issue under contention is the Veteran's condition at the time of the reduction, not his current condition, and remand for a new medical examination at this point would accordingly not produce evidence relevant to the issue under review.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Based on review of the claims file the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the question of whether the 40 percent rating was properly reduced.  

Evidence and Analysis: Reduction of Disability Rating 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  However, in this case the Veteran was provided notice of the intended reduction by a letter in June 2010, 60 days prior to the reduction in August 2010.  Thus, the RO complied with the particular provisions of 38 C.F.R. § 3.105(e), and the Board turns to the merits of the reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) above, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344 (b)

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and do not apply to disabilities that have not become stabilized and are likely to improve, and that reexaminations disclosing improvement, physical or mental, in such disabilities will warrant a reduction in rating.  In this case, the 40 percent rating had been in effect for less than five years prior to the reduction (four years and ten months, to be exact) so the provisions of 38 C.F.R. § 3.344 do not apply.  

Thoracolumbar spine disorders other than intervertebral disc syndrome (IVDS) are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2004-2015).  IVDS is evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, localized tenderness and guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion  and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.    

Thoracolumbar spine disabilities may alternatively be based on IVDS, when applicable.  IVDS is evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating schedule, an "incapacitating episode" means a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  The "incapacitating episode" method has the following criteria.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a, DC 5243.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's previous 40 percent evaluation for thoracolumbar spine disability arises from an RO rating decision in April 2006, which in turn relied on a February 2006 VA examination in which the examiner noted the Veteran to have 30 degrees of flexion, combined ROM of 85 degrees and no incapacitating episodes of IVDS.   The 40 percent disability rating was granted effective from January 6, 2006, the date the Veteran's request for increased rating was received.  Thus, the 40 percent rating had been in effect for four years and ten months (i.e., less than five years) prior to the present reduction effective from November 1, 2010.

The Board notes at the outset that the Veteran has a separate rating of 20 percent for radiculopathy of the left lower extremity (LLE), secondary to the low back disability.  That rating is not on appeal.  The discussion below will accordingly not address neurological symptoms of the LLE.

The Veteran had a VA examination of the spine in April 2010, performed by an examiner who reviewed the claims file.  The Veteran complained of constant low back pain radiating down the LLE into the left foot.  The course of the disorder since onset had been stable but the Veteran reported weekly flare-ups lasting 1-2 days precipitated by strenuous activity or by sleeping awkwardly.  There were no incapacitating episodes of IVDS.  Examination showed the Veteran to have normal gait and spinal contour; the spine was not ankylosed.  The thoracolumbar paraspinal muscles showed pain and tenderness but did not show spasm, atrophy, guarding or weakness.  ROM of the thoracolumbar spine was forward flexion to 80 degrees and combined ROM of 225 degrees.  There was objective evidence of pain with motion.  Repetitive motion caused increased pain but did not cause reduced function.  Lower extremity reflexes, sensory, strength and muscle tone were normal bilaterally.  Current X-ray showed hypertrophic changes to the lumbar spine with complete narrowing of the disc space between L5-S1.  The Veteran was currently employed full-time and reported having lost 2-3 weeks of work over the past 12 months due to (service-connected) back pain and (nonservice-connected) neck pain.  The examiner diagnosed degenerative disc disease (DDD) with herniated nucleus pulposus (HNP) L5-S1 with LLE radiculopathy.  The examiner stated the low back disability caused occupational impairment in the form of increased absenteeism, decreased concentration and pain.  Impairment of activities of daily living (ADLs) consisted of decreased capacity for household chores and yard work during flare-up; the Veteran also reported being less active than he had previously been.  

Based primarily on the examination above the RO issued the June 2010 rating decision on appeal that proposed to reduce the Veteran's evaluation from 40 percent to 20 percent.  The RO also considered treatment records from several private medical providers addressing treatment for back pain complaints, although none of those treatment records referred to impairment of ROM.

The Veteran submitted a Statement in Support of Claim in July 2010 in which he asserted that his low back disability had actually become worse during the past 12 months, requiring increased pain medication.  He also complained that the VA examination was "rushed and conducted by clearly inexperienced staff."  The Veteran has also asserted on appeal that during the VA examination he was using pain medication, so the examination did not reflect his actual level of disability.

The Veteran had a VA magnetic resonance imaging (MRI) study of the lumbar spine in December 2013.  The study showed the lumbar spine to be intact and aligned, with normal marrow and normal sacroiliac (SI) joints and intact paraspinous soft tissues.  Compared to the 2011 study the L2-3 degenerative change was moderately worse; the current impression was progressive spondylosis with new L2-L3 mild thecal sac compression secondary to right central disc extrusion.

The Veteran had a private MRI of the lumbar spine in January 2016 in response to his complaint of back pain.  The study showed spondylotic changes of the lumbar spine with multi-level disc herniations causing central canal stenosis and neuroforaminal narrowing.  Also in January 2016 the Veteran had injections in the L1, L2 and L3 levels.  
The Veteran testified before the Board in May 2016 that his back problems have not gotten better; rather, they have gotten worse.  The Veteran stated he is currently working full-time in a sedentary occupation.  The Veteran stated that on several occasions he had back pain so severe that he would have liked to stay home from work; however, he did not have sick leave available and therefore had no actual work time lost or any actual incapacitating episodes.

On review of the evidence above the Board finds the rating for the service-connected thoracolumbar spine disability was properly reduced.  The 40 percent rating had been in effect for less than five years, so reduction on the basis of a single examination is appropriate.  The examination in April 2010 documented that the Veteran's ROM was clearly within the rating criteria for a 20 percent disability rating, and because the examiner characterized the disability as "stable" the RO could be reasonably certain that the improvement would continue under the ordinary conditions of life.  The other medical evidence available to the RO at the time did not suggest that the criteria for continued rating of 40 percent (forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine) were present.  Further, the RO complied with the procedural requirements of rating reduction in terms of notice and due process.  Accordingly, the reduction was proper.

The Board has considered the medical and lay evidence submitted by the Veteran that addresses symptoms after November 2010.  While this evidence suggests the Veteran's disability may currently be more severe than 20 percent, nothing therein suggests that the rating reduction was improper at the time. 

Finally, the Veteran has asserted that the April 2010 VA examination on which the RO relied was inadequate because it was "rushed" and because he was on pain medications at the time.  The Board has carefully reviewed the April 2010 examination report and finds it to be thorough and detailed, with no indication of undue haste on the part of the examiner.  The examiner fully noted the Veteran's subjective complaints and also noted clinical observations in detail.  Further, the April 2010 examination appears on its face to be at least as thorough as the earlier examination in February 2006 on which the 40 percent evaluation was based.  The Veteran's assertion that his pain medication significantly altered the results of the examination is entirely speculative and cannot serve to nullify the careful observations of the examiner.  Further, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).

Based on the evidence and analysis above the Board finds the rating for the Veteran's low back disability was properly reduced from 40 percent to 20 percent effective from November 1, 2010.  Accordingly, restoration of the 40 percent rating must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Restoration of a 40 percent disability rating for the service-connected thoracolumbar spine disability is denied.


REMAND

The Board finds that further development is required before the appealed claims for service connection for acquired psychiatric disorder (claimed as depression/mood swing condition) and evaluation of thoracolumbar spine (low back) disability can be adjudicated.

In regard to psychiatric disorder, the RO essentially denied service connection based on a determination that the Veteran does not have a diagnosed psychiatric disorder for which service connection can be considered on a direct or secondary basis.  However, the file contains a March 2002 depression evaluation performed at the VA mental health outreach clinic; the examiner articulated a formal diagnosis of depressive disorder, rule out (r/o) as secondary to general medical condition.  The record having shown a service-connected disability and a diagnosed psychiatric disorder possibly secondary to that disability, the Veteran he should be afforded a VA psychiatric examination in support of his claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In regard to evaluation of thoracolumbar spine disability, the Veteran submitted a request for increased rating in excess of 40 percent in October 2009; the RO responded by decreasing the evaluation to 20 percent effective from November 1, 2010.  The Board has found the RO's reduction of rating was proper.  However, the Veteran continues to assert on appeal that a higher rating is warranted, and he provided recent medical and lay evidence suggesting his disability has increased in severity since the rating was reduced.  Accordingly, VA examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the claim for service connection for an acquired psychiatric disorder as secondary to his service-connected low back disability.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran has a psychiatric disability that is caused by his service-connected low back disability?  Please explain why or why not.

b. If not directly caused by the service-connected disability, does the Veteran have a psychiatric disorder that is permanently worsened beyond normal progression (versus temporary exacerbation) by the service-connected low back disability?  Please explain why or why not.

c. If the Veteran has a psychiatric disability that is permanently worsened beyond normal progression (aggravated) by the service-connected low back disability, the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected disability.  A rationale for the opinions expressed should be provided. 
2.  Schedule the Veteran for a VA examination of the thoracolumbar spine by an examiner qualified to document the current severity of the disability.  All indicated tests and studies should be performed and all clinical findings reported in detail, to include range of motion testing.  The examiner should also document any incapacitating episodes due to intervertebral disc syndrome (IVDS).

3.  After completion of the above and any additional development deemed necessary, the claims for service connection for acquired psychiatric disorder and increased evaluation for low back disability should be readjudicated.  If any of the claims remain denied the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


